1     ROBERT R. POWELL, SBN 159747
      POWELL & ASSOCIATES
2     925 W. Hedding Street
      San Jose, CA 95126
3
      T: (408) 553-0201 F: (408) 553-0203
4     Attorney for Plaintiff
5

6     NORA FRIMANN, Acting City Attorney (93249)
      ARDELL JOHNSON, Chief Deputy City Attorney (95340)
7     MATTHEW PRITCHARD, Senior Deputy City Attorney (284118)
      Office of the City Attorney
8     200 East Santa Clara Street, 16th Floor
      San José, California 95113-1905
9
      Telephone Number: (408) 535-1900
10    Facsimile Number: (408) 998-3131
      E-Mail Address: cao.main@sanjoseca.gov
11
       Attorneys for Defendants
12
                                       UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14

15    GABRIEL GONZALES,                                     No. 5:19-cv-08195-NC

16                           Plaintiff,                     STIPULATION AND ORDER
                                                            TO DISMISS THE ACTION PURSUANT
17    v.                                                    TO F.R.C.P. 41

18    CITY OF SAN JOSE, et al.,

19                            Defendants.

20
               IT IS HEREBY STIPULATED by and between the parties to this action through their
21
      designated counsel that the above-captioned action be dismissed with prejudice in its entirety as
22
      to all claims pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1). Each side shall bear
23
      their own attorney’s fees and costs.
24
             I hereby attest that I have on file all holographic signatures corresponding to any signatures
25
      indicated by a conformed signature /S/ within this e-filed document.
26

27

28
                                                        1
     Stipulation and Order to Dismiss the                                                5:19-cv-08195-NC
     Action Pursuant to F.R.C.P. 41
1                                                     POWELL & ASSOCIATES
2    Dated: June 24, 2021                   By:           /S/ Robert R. Powell .
                                                      ROBERT R. POWELL
3                                                     Attorney for Plaintiff
4

5

6                                                     NORA FRIMANN
                                                      Acting City Attorney
7
     Dated: June 24, 2021                    By:         /S/ Matthew Pritchard__
8
                                                      MATTHEW PRITCHARD
                                                      Senior Deputy City Attorney
9
                                                      Attorneys for Defendants
10

11

12
                                            ORDER
13
             IT IS SO ORDERED.
                                                                         S DISTRICT
14
                                                                      ATE           C
                                                                     T




                                                                                               O
                                                                 S
15




                                                                                                U
                                                               ED

     Dated: ______________                            _______________________________




                                                                                                 RT
              June 29, 2021
                                                           UNIT



                                                                               TED
16                                                    HON. NATHANAEL  GRAN    COUSINS
                                                      United States District Judge




                                                                                                        R NIA
17
                                                                                                    s
                                                                                        M. Cousin
                                                            NO




                                                                              thanael
                                                                     Judge Na


                                                                                                        FO
18
                                                             RT




                                                                                                    LI
                                                                    ER
                                                               H




19                                                                                             AC
                                                                         N                 F
                                                                             D IS T IC T O
20
                                                                                   R

21

22

23

24

25

26

27

28
                                                  2
     Stipulation and Order to Dismiss the                                                   5:19-cv-08195-NC
     Action Pursuant to F.R.C.P. 41
